DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Juan Carlos A. Marquez on May 18, 2021.
The application has been amended as follows: 
In claim 6, line 1, delete “claim 5” and insert - - claim 1 - - in its place.
In claim 12, line 1, delete “claim 11” and insert - - claim 7 - - in its place.
In claim 19, line 1, delete “claim 18” and insert - - claim 14- - in its place.

The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments, see the Remarks filed on May 17, 2021, with respect to the rejections based on Yamamoto et al. (US 2003/0054249) in view of Kasamatsu et al. (US Patent 6,420,070) have been fully considered and are persuasive.  
The  rejection of claims 1, 3, 5-7, 9, 11-14, 16, 18, and 19 under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2003/0054249) in view of Kasamatsu et al. (US Patent 6,420,070) and the rejection of claims 2, 4, 8, 10, 15, and 17 under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. (US 2003/0054249) in view of Kasamatsu et al. (US Patent 6,420,070) as applied to claims 1, 7, and 14 above, and further in view of Kudo (US 2019/0123358) have been withdrawn. 

Claims 5, 11, and 18 have been canceled.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810.  The examiner can normally be reached on Mon-Fri 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/ANCA EOFF/Primary Examiner, Art Unit 1722